Exhibit 16 October 25, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Spring Creek Healthcare Systems, Inc. To Whom It May Concern: We have read the statements that we understand Spring Creek Healthcare Systems, Inc. will include under Item 4.01 of its Form 8-K regarding the change of auditors.We agree with such statements made regarding our firm.We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, /s/ Rosenberg Rich Baker Berman & Company
